Citation Nr: 1604088	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A request to reopen a claim of entitlement to service connection for a right knee disorder has been raised by the record in a June 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to obtain treatment records and an addendum VA opinion.

First, remand is required to obtain VA treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA medical records. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  The most recent VA treatment records associated with the file are dated in 2011; they reflect that the Veteran receives ongoing care for his orthopedic disorders.  Therefore, updated treatment records need to be obtained.  
The record also indicates that the Veteran was treated at the Great Lakes Orthopaedic Center.  Any updated treatment records from that provider must be obtained and associated with the claims file.  

Second, remand is required to obtain an addendum opinion regarding the service connection claim. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate opinion must address the relevant evidence of record.   Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran underwent a VA examination in February 2012.  The examiner opined that the Veteran's left knee disorder is not due to the in-service 1978 left knee ligament strain.  However, the examiner did not address the Veteran's August 2014 contention regarding the effects of jumping out of helicopters during service and his August 2011 buddy statements regarding claims of continuity of knee pain during and since service.  Furthermore, subsequent to the 2012 VA opinion, the Veteran submitted an April 2013 statement from his private physician noting that the Veteran advised him that he jumped out of planes and helicopters during service and that "high-impact activities can contribute to progressive deterioration of the joint cartilage and may be in part responsible for his advanced arthritis premature for his age."  As the lay statements and private opinion were not addressed by the VA examiner, an addendum opinion is necessary prior to adjudicating this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records since 2011. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from the Great Lakes Orthopaedic Center.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain and addendum opinion from a qualified examiner. The electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished. All clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was incurred during or as a result of service.

The examiner must address the following:  1) the Veteran's contentions regarding his jumping from planes and helicopters during service; 2) the February 2012 buddy statements noting knee symptoms during service and thereafter; 3) the October 1978 service treatment record noting a left knee contusion and ligament sprain; 4) the April 2013 private physician opinion; and 5) the Veteran's contentions regarding his knee symptoms since service discharge. 

4.  Review the report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




